Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Company Contact: Delcath Systems, Inc. Richard Taney (203) 323-8668 www.delcath.com Investor Relations Contacts: Lippert/Heilshorn & Associates, Inc. Anne Marie Fields ( afields@lhai.com ) (212) 838-3777 Bruce Voss ( bvoss@lhai.com ) (310) 691-7100 www.lhai.com JONATHAN J. LEWIS, MD JOINS DELCATHS BOARD OF DIRECTORS STAMFORD, CT JUNE 05, 2007  Delcath Systems, Inc. (Nasdaq: DCTH) today announced the appointment of Jonathan J. Lewis, MD, PhD to the Companys Board of Directors. Dr. Lewis is Chief Executive Officer of ZIOPHARM Oncology, Inc. (Nasdaq: ZIOP), a developer of novel cancer therapeutics with three product candidates in clinical trials. Dr. Lewis academic and medical careers have included leadership positions at the Memorial Sloan-Kettering Cancer Center, Yale-New Haven Hospital, Yale University School of Medicine, Cornell University Medical School, and Antigenics, Inc. where he served as Chief Medical Officer from 2000 to 2003. Commenting on todays announcement, Richard L. Taney, Chief Executive Officer of Delcath Systems, said, We are very pleased to have Dr. Lewis join Delcaths Board. His training as a surgical oncologist, together with his clinical, research and business experience, are very relevant to Delcaths needs as we continue to advance the Delcath system toward commercialization and to explore the clinical utility of our system for treating additional organs and administering additional therapeutics. Dr. Lewis earned his MB.B.Ch. from Witwatersrand University School of Medicine (Johannesburg, South Africa) and his PhD in Molecular Biology from Witwatersrand and Yale University School of Medicine.
